Case: 15-41520      Document: 00513574901         Page: 1    Date Filed: 06/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41520
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 30, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DANIEL ALANIS-GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-902-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Daniel Alanis-Garza has appealed the district court’s judgment revoking
his supervised release and imposing a 24-month term of imprisonment. At
sentencing, the district court agreed to recommend that Alanis-Garza be
placed in a facility in Three Rivers or as close to South Texas as possible.
Although the judgment in Alanis-Garza’s new criminal case includes the
recommendation, the written revocation judgment does not. Alanis-Garza


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41520     Document: 00513574901     Page: 2   Date Filed: 06/30/2016


                                  No. 15-41520

contends that this omission is in the nature of a clerical error and that the case
should be remanded for correction of the judgment pursuant to Federal Rule
of Criminal Procedure 36.
      The Government asserts that this court lacks jurisdiction because the
issue raised does not involve an appealable final decision. We disagree. The
case is REMANDED to the district court for the limited purpose of correcting
a clerical error in the written judgment, see FED. R. CRIM. P. 36. In all other
respects, the judgment of the district court is AFFIRMED.




                                        2